UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-6819



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

         versus


PHILIP MICHAEL BRADY,

                                           Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-95-465-PJM, CA-97-792-HNM)


Submitted:   September 11, 1997      Decided:   September 23, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Philip Michael Brady, Appellant Pro Se. Stuart A. Berman, Assis-
tant United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny Appellant's motion

for a certificate of appealability and dismiss the appeal on the
reasoning of the district court. United States v. Brady, No. CR-95-
465-PJM; CA-97-792-HNM (D. Md. Apr. 14, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                         DISMISSED




                                  2